Citation Nr: 1234164	
Decision Date: 10/01/12    Archive Date: 10/11/12

DOCKET NO.  10-08 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability incurred as a result of VA treatment following a December 2007 mandible fracture.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a back condition.

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a bilateral knee condition.

4.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for an acquired psychiatric disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from November 1978 to April 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from regional office (RO) rating decisions of March 2009 and August 2009, which denied, respectively, the claim for compensation under 38 U.S.C.A. § 1151, and service connection for a back condition, a bilateral knee condition, and acquired psychiatric disability, on the basis that new and material evidence had not been received to reopen the previously denied claims.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Concerning the claim for benefits under 38 U.S.C.A. § 1151, the Veteran contends that improper by VA for a jaw fracture he sustained in December 2007 resulted in additional disability.  He states that wires were left in his mouth for over 2 1/2 years and that the VA oral surgeon refused to remove even broken wires.  He said that the wires were eventually removed by a private oral surgeon, Dr. Sclaroff.  In February 2011, he submitted an authorization for the release of that oral surgeon's medical records.  However, the file does not reflect that these records were ever requested.  VA must make the required efforts to obtain these records, to include obtaining an updated authorization from the Veteran.  See 38 C.F.R. § 3.159(c).  

With respect to the claim involving service connection for an acquired psychiatric disability, it appears that this issue is likely moot.  The claim was denied in August 2009, and a statement of the case was furnished in January 2010 following de novo review by a Decision Review Officer (DRO).  However, the next adjudicative action in the claims file is a May 2011 rating decision, which denied an increased rating for service-connected "bipolar disorder with major depressive episode; sleep disorder," evaluated 30 percent disabling.  Thus, it appears that some information is missing from the claims file as received at the Board, most likely a temporary file; this must be obtained and associated with the claims file to confirm the appellate status of the service connection claim.  Because other development is also needed, however, it would be more efficient to obtain this in connection with the remand development.  

Regarding the issues of whether new and material evidence has been received to reopen claims for entitlement to service connection for back and bilateral knee conditions, the Veteran has not been provided with adequate VCAA notification concerning those claims.  In this regard, the VCAA requires that the notice letter what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  See Kent v. Nicholson, 20 Vet.App. 1, 10 (2006).  In this case, the Veteran was simply informed that the claims had been denied because the conditions were not found to be service-connected.  

However, particularly because the prior denials had been on bases not covered by the standard service connection elements addressed elsewhere in the notice letter, it cannot be assumed that the defective notice was non-prejudicial.  In this regard, the missing information was not provided in either the rating decision or the statement of the case.  Moreover, the Veteran has not provided any new and material evidence concerning the back and knee claims, and it cannot be assumed that this is unrelated to his lack of knowledge of the type of information to submit.  

Specifically, the claim for service connection for a bilateral knee condition was denied by the Board in October 1984, on the basis that a bilateral knee condition clearly and unmistakably existed prior to service, and was not aggravated therein.  He must be informed of this, and also told that new and material evidence must relate to at least one of these elements, i.e., the presence of the condition prior to service, and/or whether a bilateral knee condition was aggravated (permanently worsened) in service.  Evidence of the current existence of a bilateral knee condition would also be relevant to his claim.

As to the claim for service connection for a back condition, this was denied by the Board in October 1984 on the basis that he did not have an acquired back disability in service, but rather a congenital scoliosis, and, as such, not a disease or injury within the meaning of applicable legislation.  38 C.F.R. § 3.303(c).  Since that Board decision, however, the VA Office of General Counsel has issued precedent opinions which draw a distinction between congenital or developmental defects and congenital or hereditary diseases.  VAOPGCPREC 82-90, 55 Fed. Reg. 45711 (1990); VAOPGCPREC 67-90, 55 Fed. Reg. 43253 (1990).  Service connection is precluded for defects, which are defined as "structural or inherent abnormalities or conditions which are more or less stationary in nature."  VAOPGCPREC 82-90, 55 Fed. Reg. 45711 (1990).  These opinions hold that service connection may be granted for congenital or hereditary diseases, if initially manifested in or aggravated by service.  Likewise, superimposed disability may be service-connected.  Thus, the type of evidence to submit would include evidence of the presence of an acquired back disability, or evidence that the scoliosis was not, in fact, a congenital defect.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any Temporary File (or a copy thereof) located at the RO pertaining to this Veteran and associate it with the claims folder, and verify that the issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for a psychiatric disorder has been rendered moot by a grant of service connection.  In addition, if a review of this file shows that any of the following development has already been undertaken, it need to not be repeated.  

2.  After obtaining an updated authorization from the Veteran, obtain the records of the Veteran's treatment by A. Sclaroff, D.D.S., for residuals of a jaw fracture from 2007 to 2008.

3.  Provide the Veteran with VCAA notice concerning the applications to reopen previously denied claims for service connection for back and bilateral knee disabilities which complies with the requirements of Kent v. Nicholson, 20 Vet.App. 1, 10 (2006).  In addition to standard information concerning the type of evidence to submit, the notice should include the following elements specific to his claims: 

* That service connection for a back condition was denied by the Board in October 1984 on the basis that he did not have an acquired back disability in service, but rather a congenital scoliosis.  See 38 C.F.R. § 3.303.  Tell him that although service connection cannot be granted for congenital or developmental defects, service connection can be granted for superimposed or hereditary conditions.  He should submit evidence which relates to this factor, such as evidence that the scoliosis was not a congenital defect, or evidence that he also has acquired (i.e., not congenital defect) back disability. 

* That service connection for a bilateral knee condition was denied by the Board in October 1984 on the basis that a bilateral knee condition clearly and unmistakably existed prior to service, and was not aggravated therein.  He should submit evidence relating to at least one of these elements, i.e., evidence that he did not have a knee condition prior to service, or that a bilateral knee condition was aggravated (permanently worsened) in service.  Evidence of a current bilateral knee disability may also help his claim.  

4.  After assuring compliance with the above development, as well as with any other notice and development action required by law, the RO should review the claims on appeal.  If any claim is denied, the Veteran and his representative should be provided with a supplemental statement of the case, and given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


